         Case 1:19-cv-00729-EAW Document 22 Filed 06/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________
                                                  |
STEPHEN E. BARNES, as a shareholder,              |
director, and officer of and on behalf of         |
CELLINO & BARNES, P.C., and                       |          CELLINO & BARNES, P.C.’s
                                                  |          RULE 7.1 CORPORATE
                                       Plaintiff, |          DISCLOSURE STATEMENT
                                                  |
-v-                                               |
                                                  |          Civ. Action No.: 19-cv-729-EAW
CELLINO & CELLINO, LLP and                        |
DOES 1 through 4, inclusive,                      |
                                                  |
                                       Defendant. |
__________________________________________|

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant, Cellino & Barnes,

P.C., by and through its undersigned counsel, states that Cellino & Barnes, P.C. is a professional

corporation incorporated under the law of the State of New York and it does not have a parent

corporation nor do any publicly held corporation(s) own 10% or more of its stock.


Dated: Buffalo, New York
       June 21, 2019

                                     DUKE HOLZMAN PHOTIADIS & GRESENS LLP

                                               /s/ Christopher M. Berloth
                                     By:     ________________________________
                                             Gregory P. Photiadis
                                             Christopher M. Berloth
                                             Attorneys for Plaintiff Stephen E. Barnes
                                             as a shareholder, director, and officer of and on
                                             behalf of Cellino & Barnes, P.C.
                                             701 Seneca Street, Suite 750
                                             Buffalo, New York 14210
                                             (716) 855-1111
                                             gpp@dhpglaw.com
                                             cberloth@dhpglaw.com
Case 1:19-cv-00729-EAW Document 22 Filed 06/21/19 Page 2 of 2



                     BARCLAY DAMON LLP
                         Michael A. Oropallo
                         Attorneys for Plaintiff Stephen E. Barnes
                         as a shareholder, director, and officer of and on
                         behalf of Cellino & Barnes, P.C.
                         Barclay Damon Tower
                         125 East Jefferson Street
                         Syracuse, New York 13202
                         (315) 425-2831
                         moropallo@barclaydamon.com




                             -2-
